Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court’s orders denying relief on her civil action for failure to state a claim, denying her motion for reconsideration, and imposing a prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Fidelty Nat’l Inc., No. 8:16-cv-00906-DKC, 2016 WL 1558378 (D. Md. Apr. 18, 2016; May 11, 2016; June 24, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED